 

Exhibit 10.9

 

SECOND AMENDMENT TO AMENDED AND RESTATED

MANAGEMENT AND ADVISORY AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AND ADVISORY AGREEMENT
(this "Amendment"), effective as of July 1, 2015 (the "Effective Date"), is by
and between Western Capital Resources, Inc., a Minnesota corporation (the
"Company"), and Blackstreet Capital Management, LLC, a Delaware limited
liability company ("BCM").

 

WHEREAS, the Company and BCM are parties to that certain Amended and Restated
Management and Advisory Agreement dated as of June 21, 2012, and as amended
pursuant to that certain First Amendment to Amended and Restated Management and
Advisory Agreement dated as of October 1, 2014 (collectively, the "Original
Agreement"), pursuant to which, among other things, the Company retained BCM to
provide certain management and advisory services to the Company.

 

WHEREAS, subject to the terms and conditions of this Amendment, the parties
desire to amend the Original Agreement and acknowledge the waiver by BCM of
certain fees owing to it under the Original Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows: 

 

1.Amendment to Section 2(a).

 

A.            The reference to the Base Fee in Section 2(a)(i) of the Original
Agreement (as amended) shall increase to $612,100 per annum so that the restated
paragraph shall read as follows:

 

(a)Management Fees.

 

(i)to pay to BCM (or an affiliate of BCM designated by it) annual management
fees equal to the greater of (1) $612,100 per annum (increasing 5% per year)
(the "Base Fee") or (2) 5% of EBITDA (defined below) per annum (the
"EBITDA-Based Fee") in exchange for the services provided to the Company by BCM,
as more fully described in Section 1 of this Agreement, with such fee being
payable by the Company in accordance with Section 2(a)(ii) by ACH or wire
transfer of immediately available funds. As used herein, "EBITDA" shall mean the
Company's net income plus net interest expense plus taxes, depreciation and
amortization plus any fees payable hereunder plus any fees payable to any member
of the Company's board of directors plus any one-time and/or non-recurring
expenses and any non-cash items.

 

 1 

 

 

B.            The definition of "Initial Period" in Section 2(a)(ii)(A) shall be
deleted and changed to mean the period commencing July 1, 2015 and ending
December 31, 2016 so that the restated paragraph shall read as follows:

 

(ii)Payment of the fees set forth in Section 2(a)(i) above shall be made as
follows:

(A)During the period commencing July 1, 2015 and ending December 31, 2016 (the
“Initial Period”):

 

(1)Prior to the first day of each month, BCM will invoice the Company for the
one-twelfth (1/12th) of the Base Fee (the “Monthly Base Fee”) and the Company
shall immediately pay such Monthly Base Fee amounts to BCM.

 

(2)As soon as the monthly financial reports (and EBITDA information) for any
month during the Initial Period are available (approximately 3 0-45 days after
the end of such month), BCM shall determine whether (I) five percent (5%) of the
Company's EBITDA for such month (the "Monthly EBITDA-Based Fee") was greater or
less than the applicable Monthly Base Fee and the amount of such difference and
(2) the Company's projected consolidated EBITDA for the subsequent twelve (12)
month period would result in BCM earning the Base Fee or the EBITDA-Based Fee
for such twelve (12) month period.

 

(3)If, as a result of the foregoing, the Monthly EBITDA-Based Fee is greater
than the Monthly Base Fee previously paid by the Company (i.e. pursuant to
Section 2(a)(ii)(A)(l)), BCM shall issue and invoice to the Company for an
amount equal to the amount by which the Monthly EBITDA-Based Fee exceeds the
Monthly Base Fee for such month and the Company shall immediately pay such
invoiced amounts less any unapplied credits issued pursuant to Section
2(a)(ii)(A)(4) to BCM.

 

(4)If, as a result of the foregoing, (a) the Monthly Base Fee previously paid by
the Company (i.e. pursuant to Section 2(a)(ii)(A)(l)) is greater than the
Monthly EBITDA-Based Fee and (b) the Company's projected consolidated EBITDA for
the subsequent twelve (12) month period would result in BCM earning the
EBITDA-Based Fee for such twelve (12) month period, then BCM shall issue an
invoice to the Company reflecting a credit equal to the amount by which the
Monthly Base Fee exceeds the Monthly EBITDA-Based Fee for such month.

 

 2 

 

 

C.            The references in Section 2(a)(ii)(B) to the month ending October
31, 2015 shall each be deleted and changed to July 31, 2016 so that the restated
paragraph shall read as follows:

 

(B)Once the monthly financial information for the month ending July 31, 2016 is
completed, the parties will conduct a reconciliation of the total amount of fees
received by BCM during the twelve (12) month period ending July 31, 2016
compared to the amount of fees BCM would have been entitled to for such twelve
(12) month period (as determined pursuant to Section 2(a)(i) above). If the fees
received are greater than or less than what BCM would have otherwise been
entitled to for such twelve (12) month period, then (i) BCM shall pay to the
Company or be issued a credit equal to any excess amounts received by BCM and
(ii) the Company shall pay to BCM or be issued a credit equal to any shortfall
in amounts paid to BCM.

 

D.            The references in Section 2(a)(ii)(C) to the month ending December
31, 2015 shall each be deleted and changed to December 31, 2016, so that the
restated paragraph shall read as follows:

 

(C)Once the monthly financial information for the month ending December 31, 2016
is completed, the parties will conduct a reconciliation of the total amount of
fees received by BCM during the twelve (12) month period ending December 31,
2016 compared to the amount of fees BCM would have been entitled to for such
twelve (12) month period (as determined pursuant to Section 2(a)(i) above). If
the fees received are greater than or less than what BCM would have otherwise
been entitled to for such twelve (12) month period, then (i) BCM shall pay to
the Company or be issued a credit equal to any excess amounts received by BCM
and (ii) the Company shall pay to BCM or be issued a credit equal to any
shortfall in amounts paid to BCM.

 

E.            The references in Section 2(a)(ii)(D) to the period commencing
January 1, 2016 shall be deleted and changed to January 1, 2017, so that the
restated paragraph shall read as follows:

 

(D)During the period commencing January 1, 2017 and thereafter, for each
calendar year, BCM shall invoice (and the Company shall pay) (1) the Monthly
Base Fee prior to each month, and (2) at the end of each calendar year (and once
the financial results for such period are available), the amount, if any, by
which the EBITDA-Based Fee exceeds the Base Fee for such calendar year.

 

2.            Amendment to Section 4.1. The references to Patton Boggs, LLP in
Section 4.1 shall be each be deleted and changed to “Manatt, Phelps & Phillips,
LLP”.

 

 3 

 

 

3.            Amendment to Section 10. The reference to Patton Boggs, LLP and
its address in Section 10 for sending a courtesy copy notice to shall be deleted
and replaced with:

 

Manatt, Phelps & Phillips, LLP

1050 Connecticut Avenue, NW, Suite 600

Washington DC 20036

Attn: Alan M. Noskow

Fax: (202) 637-1595

 

4.            Limited Waiver. As a result of the transaction recently
consummated pursuant to that certain Merger and Contribution Agreement dated as
of June 9, 2015, among the Company, WCRS Restorers Acquisition Co., Restorers
Acquisition, Inc., J&P Park Acquisitions, Inc., J&P Real Estate, LLC, the
Stockholders of J&P Park Acquisitions, Inc. and the Members of J&P Real Estate,
LLC, BCM was entitled, pursuant to Section 2( c) of the Original Agreement, to a
fee from the Company in the amount of $400,000 payable at the closing of such
transaction as well as a $60,000 per annum increase to the management fees paid
to BCM pursuant to Section 2(a) of the Original Agreement. BCM hereby waives
such fees solely as related to the abovereferenced transaction. Such waiver
shall not constitute a waiver of any right of BCM to charge such fees in
connection with any subsequent transaction and, the Company reaffirms its
agreements set forth in Section 7 of the Original Agreement.

 

5.            No Further Amendment. Except as expressly amended hereby, all of
the terms, conditions and provisions of the Original Agreement shall remain in
full force and effect. This Amendment is limited precisely as written and shall
not be deemed to be an amendment to any other term or condition of the Original
Agreement or any of the documents referred to therein.

 

6.            Effect of Amendment. This Amendment shall form part of the
Original Agreement for all purposes, and each party thereto and hereto shall be
bound hereby. From and after the execution of this Amendment by the parties
hereto, any reference to the Original Agreement shall be deemed a reference to
the Original Agreement as amended hereby.

 

7.            Construction. Capitalized terms used but not defined herein shall
have the meaning set forth in the Original Agreement.

 

8.            Counterparts, Facsimile Signature. This Amendment may be executed
in any number of counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument. This Amendment
will become effective when duly executed and delivered by each party hereto.
Counterpart signature pages to this Amendment may be delivered by facsimile or
electronic delivery (i.e., by email of a PDF signature page) and each such
counterpart signature page will constitute an original for all purposes.

 

9.            Governing Law. This Amendment, the rights of the parties in whole
or in part under or in connection herewith, will be governed by and construed in
accordance with the domestic substantive laws of the State of Maryland, without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the laws of any other jurisdiction.

 

 4 

 

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Amended
and Restated Management and Advisory Agreement effective as of the date first
above written.

 



  WESTERN CAPITAL RESOURCES, INC.,   a Minnesota corporation       By:      
Name:  John Quandahl   Title:    President   Date Signed:         BLACKSTREET
CAPITAL MANAGEMENT, LLC,   a Delaware limited liability company       By:      
Name:  Murry N. Gunty   Title:    Manager   Date Signed:  



 



 5 

